Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 1 of 12 Page ID #:316




   1 Roland Tong (State Bar No. 216836)
       rjt@manningllp.com
   2 Jessica Rosen (State Bar No. 294923)
      jwr@manningllp.com
   3 MANNING  & KASS
     ELLROD, RAMIREZ, TRESTER LLP
   4 801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
   5 Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
   6
     Attorneys for Defendants and
   7 Counterclaimants DRONE WORLD, LLC
     and STEPHEN PAUL McKENNA
   8
   9                         UNITED STATES DISTRICT COURT
  10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11 AERIAL WEST, LLC,                             Case No. 2:18-cv-02288-JAK-SS
  12                Plaintiff,
                                                   NOTICE OF EX PARTE MOTION
  13         v.                                    AND EX PARTE CONSENT
                                                   MOTION FOR LEAVE TO
  14 DRONE WORLD, LLC, STEPHEN                     WITHDRAW AS COUNSEL OF
     PAUL McKENNA, and DOES 1-10,                  RECORD FOR DRONE WORLD,
  15 Inclusive,                                    LLC AND STEPHEN PAUL
                                                   McKENNA AND EX PARTE
  16                Defendants.                    CONSENT MOTION TO STAY
                                                   PROCEEDINGS; MEMORANDUM
  17                                               OF POINTS AND AUTHORITIES;
     DRONE WORLD, LLC, STEPHEN                     DECLARATION OF ROLAND
  18 PAUL McKENNA,,                                TONG, ESQ.
  19                Counterclaimants,              Filed concurrently with Proposed Order
  20         v.                                    Date:    Ex Parte
                                                   Time:    Ex Parte
  21 AERIAL WEST, LLC,                             Place:   Courtroom 10B
                                                   Judge:   Hon. John A. Kronstadt
  22                Counterdefendant.
                                                   Trial Date:         None Set
  23
  24 TO AERIAL WEST LLC AND ITS COUNSEL OF RECORD:
  25         PLEASE TAKE NOTICE THAT the undersigned counsel for Defendants
  26 and Counterclaimants Stephen McKenna and Drone World, LLC (collectively
  27 "Defendants") will and hereby do move ex parte for an order permitting Roland
  28 Tong,     Jessica Rosen, and the law firm of Manning & Kass, Ellrod,
     4812-4771-2392.1                                              Case No.Ramirez,   Trester
                                                                           2:18-cv-02288-JAK-SS
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 2 of 12 Page ID #:317




   1 LLP ("Counsel") to withdraw as counsel of record and to stay proceedings for sixty
   2 (60) days while Defendants retain counsel. The undersigned believes this matter is
   3 appropriate for determination on the papers and that a hearing is not necessary.
   4 Exceptional circumstances exist because the next available hearing date is not
   5 available until April 29, 2019 and several deadlines in this case fall before the
   6 hearing date.
   7           In the alternative, and to the extent the Court desires to set this matter for
   8 hearing, the undersigned requests that this matter either be heard on shortened notice
   9 on a date convenient to the Court or on regular notice on April 29, 2019, or as soon
  10 thereafter as this matter may be heard by the above-entitled Court, in Courtroom
  11 10B of the United States District Court for the Central District of California, located
  12 at 350 W. First Street, Courtroom 10B, Los Angeles, CA 90012
  13           The undersigned counsel met and conferred with Plaintiff's counsel on
  14 February 11, 2019 and Plaintiff’s counsel expressed his consent to the withdrawal
  15 and the temporary stay of proceedings. However, despite Plaintiff's counsel's
  16 consent, the relief requested can only be granted by the Court rather than by
  17 stipulation or agreement of the parties. In view of the ex parte nature of the motion,
  18 undersigned counsel has also served a copy of this motion on opposing counsel and
  19 Defendants by email.
  20           This Motion will be made on the grounds that the Defendants have chosen to
  21 terminate their attorney-client relationship with their Counsel.
  22 ///
  23 ///
  24 ///
  25 ///
  26 ///
  27 ///
  28 ///
     4812-4771-2392.1
                                              2                Case No. 2:18-cv-02288-JAK-SS
        NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
         AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                          PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 3 of 12 Page ID #:318




   1            This Motion is based on this Notice of Motion, the attached Memorandum of
   2 Points and Authorities, the Declaration of Roland Tong, Esq. filed concurrently
   3 herewith, all of the pleadings, files, and records in this proceeding, all other matters
   4 of which the Court may take judicial notice, and any argument or evidence that may
   5 be presented to or considered by the Court prior to its ruling.
   6 DATED: February 12, 2019               Respectfully submitted,
   7
                                            MANNING & KASS
   8                                        ELLROD, RAMIREZ, TRESTER LLP
   9
  10
                                            By:         /s/ Roland Tong
  11
                                                  Roland Tong
  12                                              Attorneys for Defendants and
  13                                              Counterclaimants DRONE WORLD, LLC
                                                  and STEPHEN PAUL McKENNA
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   4812-4771-2392.1
                                              3                Case No. 2:18-cv-02288-JAK-SS
        NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
         AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                          PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 4 of 12 Page ID #:319




   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2                                                I.
   3                                      INTRODUCTION
   4         The undersigned counsel for Defendants and Counterclaimants Stephen
   5 McKenna and Drone World, LLC (collectively "Defendants") files this ex parte
   6 motion for an order permitting Roland Tong, Jessica Rosen, and the law firm of
   7 Manning & Kass, Ellrod, Ramirez, Trester LLP ("Counsel") to withdraw as counsel
   8 of record because Defendants have elected to release them as their attorneys.
   9 Defendants notified their Counsel of their decision to terminate the attorney-client
  10 relationship on February 10, 2019 and instructed their Counsel to immediately stop
  11 working for them. Tong Decl. ¶¶ 4. The following day, Roland Tong and Jessica
  12 Rosen met and conferred with Robert Dickerson, counsel for Aerial West, regarding
  13 this motion to withdraw and motion to stay proceedings. Tong Decl. ¶¶ 5.
  14         Mr. Dickerson indicated plaintiff would consent to the withdrawal of counsel.
  15 He also indicated that plaintiff would consent to a temporary stay of proceedings
  16 (not to exceed 60 days) that will be lifted upon the Defendants' hiring of a substitute
  17 counsel, or upon the request of any party, and provided that all current scheduling
  18 dates be extended by the Court commensurate with the length of the stay. Tong
  19 Decl. ¶¶ 6.
  20         Since parties cannot stipulate to the withdrawal of counsel and this court's
  21 permission is required, the undersigned counsel looked into the court's calendar to
  22 see when this court can hear these motions. Tong Decl. ¶¶ 7. Based on the court's
  23 calendar, the earliest date these motions can be heard is April 29, 2019. Tong Decl.
  24 ¶¶ 8. The parties are presently engaged in discovery and no trial date has been
  25 issued. Tong Decl. ¶¶ 9. Several deadlines in this proceeding are fast approaching.
  26 For instance, the deadline for the initial designation of experts is on March 11, 2019,
  27 designation of rebuttal experts is due on March 25, 2019, and expert discovery
  28 cutoff    and deadline to file all motions is on April 8, 2019. Tong
     4812-4771-2392.1                                                      Decl.   ¶¶ 10.
                                                    4                 Case No. 2:18-cv-02288-JAK-SS
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 5 of 12 Page ID #:320




   1         If these motions are not heard on an ex parte basis or before April 29, 2019,
   2 the deadlines for the initial designation of experts, designation of rebuttal experts,
   3 expert discovery cutoff, deadline to file all motions, and deadline to file the post-
   4 discovery Status Report, will all pass. Tong Decl. ¶¶11. Since Counsel cannot
   5 ethically continue representation in this matter and Defendants will miss the above
   6 deadlines, exceptional circumstances warrant this court to take these motions ex
   7 parte or before April 29, 2019.
   8         Defendants have not hired a substitute counsel. Tong Decl. ¶¶ 12. The
   9 undersigned counsel has advised Defendants that while Mr. McKenna can proceed
  10 in pro per, Drone World cannot appear pro se. Tong Decl. ¶¶ 13. Mr. Tong further
  11 advised the Defendants of the consequences of Drone World's inability to appear
  12 pro se. Tong Decl. ¶¶ 14.
  13                                                II.
  14                                         ARGUMENT
  15 A.      The Rules of Professional Conduct Mandate Counsel to Seek This
  16         Court's Permission to Withdraw.
  17         The California Rules of Professional Conduct Rule 1.16(a) states that except
  18 as stated in paragraph (c), a lawyer …, where representation has commenced, shall
  19 withdraw from the representation of a client if…(4) the client discharges the lawyer.
  20 Paragraph (c) of Rule 1.16 states that if permission for termination of a
  21 representation is required by the rules of a tribunal, a lawyer shall not terminate a
  22 representation before that tribunal without its permission. Since the Defendants
  23 have discharged their Counsel, Counsel is now seeking this Court's permission to
  24 terminate the representation, as mandated by the Rules of Professional Conduct.
  25 B.      This Motion to Withdraw Complies With the Local Rules and Is For
  26         Good Cause.
  27         The decision to grant or deny a motion to withdraw as counsel for a party is
  28 within     the Court’s discretion. See, e.g., Huntington Learning Case
     4812-4771-2392.1                                                  Ctrs.,
                                                                            No. Inc. v. Educ.
                                                    5                           2:18-cv-02288-JAK-SS
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 6 of 12 Page ID #:321




   1 Gateway, Inc., 2009 WL 2337863 at *1 (C.D. Cal. June 28, 2009). Under the local
   2 rules of this Court, “[a]n attorney may not withdraw as counsel except by leave of
   3 court.” L.R. 83-2.3.2; see also Darby v. City of Torrance, 810 F. Supp. 275, 276
   4 (C.D. Cal.1992). “A motion for leave to withdraw must be made upon written notice
   5 given reasonably in advance to the client and to all other parties who have appeared
   6 in the action,” and must be for good cause. L.R. 83-2.3.2. However, “[a]n attorney
   7 requesting leave to withdraw from representation of an organization of any kind
   8 (including corporations, limited liability corporations, partnerships, limited liability
   9 partnerships, unincorporated associations, trusts) must give written notice to the
  10 organization of the consequences of its inability to appear pro se.” L.R. 83-2.3.4.
  11         Defendants have decided to terminate their Counsel's representation. Counsel
  12 have given written notice to the Defendants and the Plaintiff's counsel about this
  13 motion to withdraw. Counsel additionally have given written notice to Drone World
  14 of the consequences of its inability to appear pro se. The prohibition against
  15 corporate self-representation does not prevent a court from granting a motion to
  16 withdraw as attorney of record, even if it leaves the corporation without
  17 representation. See e.g., Ferruzzo v. Superior Court, 104 Cal.App.3d 501, 504
  18 (1980). Counsel's motion to withdraw is compliant with the local rules. Moreover,
  19 the Rules of Professional Conduct mandates that Counsel withdraw after seeking
  20 and obtaining permission from this Court.
  21 C.      The Court Should Stay the Proceedings for a Period of Sixty (60) Days or
  22         Until Defendants Retain New Counsel, Whichever Occurs First, To
  23         Avoid Foreseeable Prejudice to Defendants
  24         The Court has the "power to stay proceedings" as part of its inherent power to
  25 "control the disposition of the causes on its docket with economy of time and effort
  26 for itself, for counsel, and for litigants." Landis v. N. Am. Co., 299 U.S. 248, 254
  27 (1936); see also Mediterranean Enterprises, Inc. v. Ssangyong Corp., 708 F.2d
  28 1458,    1465 (9th Cir. 1983) (when there is an independent proceeding
     4812-4771-2392.1                                                           related to a
                                                 6                  Case No. 2:18-cv-02288-JAK-SS
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 7 of 12 Page ID #:322




   1 matter before the trial court, the court may "find it efficient for its own docket and
   2 the fairest course for the parties to enter a stay of an action before it, pending
   3 resolution of independent proceedings which may bear upon the case"). In
   4 determining whether to stay an action, this Court must weigh competing interests.
   5 CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Among these competing
   6 interests are (1) the possible damage which may result from the granting of a stay;
   7 (2) the hardship or inequity which a party may suffer in being required to go
   8 forward; and (3) the orderly course of justice measured in terms of simplifying or
   9 complicating of issues, proof, and questions of law which could be expected to
  10 result from a stay. Id. (citing Landis, 299 U.S. at 254-55).
  11          Courts in the Central District have concluded that granting a short stay of
  12 proceedings to allow counsel to withdraw to avoid ethical violations and to afford
  13 the litigant to retain new counsel is appropriate. See Bekins v. Zheleznyak, No. 2:15-
  14 cv-04478-CAS(ASx), 2016 U.S.Dist.LEXIS 91727, at *3-4, fn. 2 (C.D.Cal. July 14,
  15 2016). ("Given that the continued involvement of Withdrawing Counsel in this
  16 matter would appear to pose an ethical violation, the Court finds that it must grant
  17 Withdrawing Counsel's motion, notwithstanding any potential delay to these
  18 proceedings.") As discussed above, in light of Defendants election to terminate
  19 undersigned counsel, Counsel cannot ethically continue representation in this
  20 matter.
  21          Moreover, while Defendant McKenna would be able to proceed pro se,
  22 Defendant Drone World LLC cannot. Thus, to avoid hardship and inequity that
  23 Defendant Drone World LLC in particular would suffer if required to go forward,
  24 i.e., the potential of Drone World's answer being struck and a default entered, a
  25 short stay is warranted. The requested stay would only occur for as long as a
  26 necessary, that is the earlier of (1) sixty (60) days to afford Defendants to retain new
  27 counsel or (2) the date upon which Defendants retain new counsel. The orderly
  28 course     of justice will not be disturbed as trial has not yet beenCase
     4812-4771-2392.1                                                      setNo.
                                                                               in 2:18-cv-02288-JAK-SS
                                                                                   this matter so
                                                     7
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 8 of 12 Page ID #:323




   1 the parties can resume litigation at the latest sixty (60) days from entry of an order
   2 granting undersigned counsel leave to withdraw. Finally, there is no possible
   3 damage, harm, or prejudice to Plaintiff if the Court grants this reasonable request for
   4 a stay of proceedings, as Plaintiff agrees to a reasonable stay of proceedings so long
   5 as Plaintiff has the opportunity to request that this Court lift the stay if
   6 circumstances support such request.
   7 D.       The Granting of the Leave to Withdraw Coupled with the Granting of
   8          the Stay of Proceedings Will Afford Reasonable Protection to the Parties
   9          Against Foreseeable Prejudice and Will Not Unreasonably Delay the
  10          Prosecution of This Action to Completion
  11          District courts in the Ninth Circuit consider "several factors when evaluating a
  12 motion to withdraw, including the reason for withdrawal, prejudice to the client,
  13 prejudice to the other litigants, harm to the administration of justice, and possible
  14 delay." Marshall, 2016 WL 1312012 *1 (quoting Arch v. Ins. Co. v. Sierra
  15 Equipment Rental, Inc., 2016 WL 829208 *1 (E.D. Cal. March 3, 2016)).
  16      Counsel cannot ethically continue representation in this matter as Defendants
       have terminated them. Plaintiff's counsel consents to this motion to withdraw and
  17
       also consents to a temporary stay of proceedings until Defendants find a substitute
  18
       counsel. Tong Decl. ¶¶ 6 The parties are presently engaged in discovery and not
  19
       trial date has been issued. Tong Decl. ¶¶ 9. Several deadlines in this proceeding are
  20
       fast approaching. For instance, the deadline for the initial designation of experts is
  21
       on March 11, 2019, designation of rebuttal experts is due on March 25, 2019, expert
  22
       discovery cutoff and deadline to file all motions is on April 8, 2019. Tong Decl. ¶¶
  23
       10.
  24          By staying this proceeding for at least sixty (60) days or until Defendants
  25 retain new counsel, whichever occurs earlier, it will stop the discovery clock from
  26 ticking thereby allowing the parties to have adequate time to complete their
  27 discoveries as soon as the Defendants find a substitute counsel. By staying this
  28 proceeding,
     4812-4771-2392.1 the Parties will avoid missing the deadlines for the
                                                                        Caseinitial designation of
                                                    8                        No. 2:18-cv-02288-JAK-SS
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 9 of 12 Page ID #:324




   1 experts, designation of rebuttal experts, expert discovery cutoff, deadline to file all
   2 motions, and deadline to file the post-discovery Status Report. Granting the motion
   3 to withdraw as well as the motion to stay will ensure that the litigants will not be
   4 prejudiced. A sixty day stay would not unreasonably delay the prosecution of this
   5 action.
   6                                            III.

   7                    IN THE ALTERNATIVE, THE COURT SHOULD STAY

   8             PROCEEDINGS PENDING RESOLUTION OF THIS MOTION

   9           As discussed above, Counsel cannot ethically continue the representation of

  10 Defendants in light of Defendants decision to terminate the representation. If the
  11 Court determines that ex parte relief is not appropriate, and that a hearing be held on
  12 the first available date of the Court's calendar, which is April 29, 2019, Defendants
  13 and Counsel request that the Court stay proceedings pending resolution on the
  14 motion. Staying such proceedings will prevent any prejudice to Defendants and in
  15 particular Drone World LLC during the time in which Counsel cannot represent
  16 Defendants. Such stay would also provide Defendants the time necessary to retain
  17 new counsel. If Defendants retain new counsel prior to resolution of this motion, the
  18 instant request for leave to withdraw as counsel would become moot and any stay
  19 lifted.
  20 ///
  21 ///
  22 ///
  23 ///
  24 ///
  25 ///
  26 ///
  27 ///
  28 ///
     4812-4771-2392.1
                                              9                Case No. 2:18-cv-02288-JAK-SS
        NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
         AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                          PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 10 of 12 Page ID #:325




   1                                                IV.
   2                                       CONCLUSION
   3            For the foregoing reasons, Counsel respectfully requests that the present ex
   4 parte application for an Order to withdraw be granted and their names be deleted as
   5 named counsel of record for the Defendants. Counsel further requests that the Court
   6 temporarily stay the proceedings for the earlier of sixty (60) days to allow
   7 Defendants to find substitute counsel or the date Defendants' new counsel appears.
   8 In the alternative, Counsel respectfully requests that the Court stay proceedings
       pending resolution of the instant request should the Court determine a hearing is
   9
       necessary.
  10
       DATED: February 11, 2019               Respectfully submitted,
  11
  12                                          MANNING & KASS
                                              ELLROD, RAMIREZ, TRESTER LLP
  13
  14
  15                                          By:         /s/ Roland Tong
  16                                                Roland Tong
                                                    Attorneys for Defendants DRONE
  17
                                                    WORLD, LLC and STEPHEN PAUL
  18                                                McKENNA
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   4812-4771-2392.1
                                             10                Case No. 2:18-cv-02288-JAK-SS
        NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
         AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                          PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 11 of 12 Page ID #:326




   1                                DECLARATION OF ROLAND TONG
   2          1.        I, Roland J. Tong, declare I have personal knowledge of the following,
   3 and if called upon to do so, could and would testify competently to the matters
   4 contained herein.
   5          2.        I am an attorney admitted to practice law in all of the courts of the State
   6 of California and the Central District of California.
   7          3.        I am counsel of record for Mr. Stephen Paul McKenna and Drone
   8 World, LLC. Mr. McKenna is my sole contact for Drone World, LLC.
   9          4.        Defendants notified my associate, Jessica Rosen, and I of their decision
  10 to terminate the attorney-client relationship on February 10, 2019 and instructed us
  11 to immediately stop working for them.
  12          5.        The following day, Jessica Rosen and I met and conferred with Robert
  13 Dickerson, counsel for Aerial West, regarding this motion to withdraw and motion
  14 to stay proceedings.
  15          6.        Mr. Dickerson indicated plaintiff he would consent to the withdrawal of
  16 counsel. He also indicated that plaintiff would consent to a temporary stay of
  17 proceedings (not to exceed 60 days) that will be lifted upon the Defendants' hiring
  18 of a substitute counsel, or upon the request of any party, and provided that all
  19 current scheduling dates be extended by the Court commensurate with the length of
  20 the stay.
  21          7.        Since parties cannot stipulate to the withdrawal of counsel and this
  22 court's permission is required, I looked into the court's calendar to see when this
  23 court can hear these motions.
  24          8.        Based on the court's calendar, the earliest date these motions can be
  25 heard is April 29, 2019.
  26       9.     The parties are presently engaged in discovery and no trial date has
  27 been issued.
  28 4812-4771-2392.1
                                            11                Case No. 2:18-cv-02288-JAK-SS
       NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
        AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                         PARTE CONSENT MOTION TO STAY PROCEEDINGS
Case 2:18-cv-02288-JAK-SS Document 56 Filed 02/12/19 Page 12 of 12 Page ID #:327




   1            10.       Several deadlines in this proceeding are fast approaching. For instance,
   2 the deadline for the initial designation of experts is on March 11, 2019, designation
   3 of rebuttal experts is due on March 25, 2019, expert discovery cutoff and deadline to
   4 file all motions is on April 8, 2019.
   5            11.       If these motions are not heard on an ex parte basis or before April 29,
   6 2019, the deadlines for the initial designation of experts, designation of rebuttal
   7 experts, expert discovery cutoff, deadline to file all motions, and deadline to file the
   8 post-discovery Status Report, will all pass.
   9            12.       Defendants have not hired a substitute counsel.
  10            13.       The undersigned counsel has advised Defendants that while Mr.
  11 McKenna can proceed in pro per, Drone World cannot appear pro se.
  12            14.       I further advised the Defendants of the consequences of Drone World's
  13 inability to appear pro se.
  14            I declare under penalty of perjury that the foregoing is true and correct.
  15 Executed this 12th day of February 2019 at Irvine, California
  16
                                                          /s/ Roland Tong
  17                                                  Roland Tong
  18                                                  Attorneys for Defendants DRONE
                                                      WORLD, LLC and STEPHEN PAUL
  19                                                  McKENNA
  20
  21
  22
  23
  24
  25
  26
  27
  28   4812-4771-2392.1
                                             12                Case No. 2:18-cv-02288-JAK-SS
        NOTICE OF EX PARTE MOTION AND EX PARTE CONSENT MOTION FOR LEAVE TO WITHDRAW
         AS COUNSEL OF RECORD FOR DRONE WORLD, LLC AND STEPHEN PAUL McKENNA AND EX
                          PARTE CONSENT MOTION TO STAY PROCEEDINGS
